Citation Nr: 0942958	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  04-36 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for bilateral hearing loss.  

2.  Entitlement to an initial compensable disability 
evaluation for hemorrhoids.

3.  Entitlement to an initial compensable disability 
evaluation for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in October 
2006.  A transcript of the hearing is associated with the 
claims file.  

In March 2008, the Board remanded these issues for additional 
evidentiary development.  This case has since returned to the 
Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran has level II hearing impairment in the left 
ear and level III hearing impairment in his right ear.  

2.  The Veteran's hemorrhoids are large and productive of 
redundant tissue.

3.  The Veteran's bilateral pes planus is manifested by 
weight-bearing lines over the great toe and pain on 
manipulation and use of the feet.




CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).

2.  The criteria for an initial disability rating of 10 
percent for hemorrhoids, but not higher, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West  2002); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7336 (2009).  

3.  The criteria for 10 percent disability rating for 
bilateral pes planus, but not higher, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5276, 5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letters mailed in September 2003 and September 
2006.  Although the September 2006 letter was mailed after 
the initial adjudication, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  In this regard, the Board notes that 
following the provision of the required notice and the 
completion of all indicated development of the record, the 
Appeals Management Center (AMC) readjudicated the Veteran's 
claims in July 2009.  See Overton v. Nicholson, 20 Vet. App. 
427, 437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  
There is no indication or reason to believe that the ultimate 
decision of the AMC on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate any of the claims.  The Board 
also notes that attempts to obtain a complete record of a VA 
audiogram conducted at the Sarasota VA medical center have 
yielded no further results.  

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2009).

Hearing Loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometric test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b).

Table Via, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table Via will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of § 
4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average," as used in Tables VI and Via, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in § 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
Via.  38 C.F.R.         § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a)  When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table Via, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b)	When the pure tone thresholds are 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 
hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either 
Table VI or Table Via, whichever results in the higher 
numeral.  That numeral will then be elevated to the 
higher Roman numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86.

Hemorrhoids

The Veteran's hemorrhoids are evaluated under 38 C.F.R. § 
4.114, Diagnostic Code 7336.  Under this code, a 
noncompensable rating is warranted for mild or moderate 
hemorrhoids.  A 10 percent rating is warranted for large or 
thrombotic, irreducible hemorrhoids, with excessive redundant 
tissue, evidencing frequent recurrences.  The maximum 
schedular rating of 20 percent is warranted for hemorrhoids 
with persistent bleeding and secondary anemia, or with 
fissures. 38 C.F.R. § 4.114, Diagnostic Code 7336

Bilateral Pes Planus

The rating criteria for evaluating pes planus (acquired 
flatfoot) are contained in 38 C.F.R. § 4.71a, Diagnostic Code 
5276, which provides for the assignment of a noncompensable 
evaluation for bilateral pes planus which is manifested by 
mild symptoms relieved by a built-up shoe or arch supports.  
Assignment of a 10 percent rating is warranted when pes 
planus is moderate, with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  For severe pes planus manifested by objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities, a 20 percent 
rating is warranted if the severe pes planus is unilateral 
and a 30 percent evaluation is warranted if the severe pes 
planus is bilateral.  For pronounced pes planus manifested by 
marked pronation, extreme tenderness of plantar surface of 
the feet, marked inward displacement and severe spam of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, a 30 percent rating is warranted if the 
pronounced pes planus is unilateral, and a 50 percent rating 
is warranted if the pronounced pes planus is bilateral.

The Board notes that the use of the conjunctive "and" in the 
regulation means that in order to establish entitlement to a 
rating at that level, all of the stated requirements would 
have to be met or more nearly approximated than the 
respective criteria for the lower rating.  See Malone v. 
Gober, 10 Vet. App. 539, 541 (1997).  

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
Veteran's service-connected bilateral hearing loss, 
hemorrhoids, and bilateral pes planus.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to any of the disabilities.  

The Veteran was granted service connection for the 
disabilities at issue in a January 2004 rating decision.  The 
disabilities were assigned noncompensable ratings at the 
time.  The Veteran contends that the severity of these 
conditions warrants higher ratings.

Hearing Loss

The Veteran was first afforded a VA audiological examination 
in November 2003.  Upon examination, puretone thresholds in 
decibels (db) for the four frequencies used for VA evaluation 
were as follows:

Hertz (Hz)             1000       2000       3000       4000   
Average
Right                       15           40            50           
40          36
Left                         10           60            60           
40          46

Speech discrimination was measured at 96 percent for the 
right ear and 92 percent for the left ear.  Applying these 
values to the rating criteria results in a numeric 
designation of level I in the right ear and level I in the 
left ear.   See 38 C.F.R.          § 4.85, Table VI.  
Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 produces a noncompensable 
rating.

The Veteran was afforded another VA audiological examination 
in May 2009.  The Court has held that, "in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report." Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).

The May 2009 VA examination report is in compliance with 
Martinak.  The examiner noted that the Veteran reported 
difficulty hearing when talking on the telephone and in the 
presence of background noise.  The examiner also noted that 
the Veteran's hearing loss had significant occupational 
effects, in that the Veteran indicated that his coworkers get 
frustrated with him when he misunderstands what they say.  
However, the examiner found that there were no effects on the 
Veteran's usual daily activities.  

Upon examination, puretone thresholds in decibels (db) for 
the four frequencies used for VA evaluation were as follows:

Hertz (Hz)             1000       2000       3000       4000   
Average
Right                       25           70            65           
55          53.75
Left                         20           55            55           
50          42.5

Speech discrimination was measured at 96 percent for the 
right ear and 86 percent for the left ear.  Applying these 
values to the rating criteria results in a numeric 
designation of level I in the right ear and level II in the 
left ear.   See 38 C.F.R.          § 4.85, Table VI.  
Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 also produces a 
noncompensable rating.

Because the puretone threshold for the right ear is 70 
decibels or more at 2000 Hertz, and less than 30 at 1000 
Hertz, Table VIa is also for consideration.  Under Table VIa, 
the puretone threshold average receives a numeric designation 
of level III.  Therefore, the evaluation remains 
noncompensable even with consideration of the exceptional 
pattern of hearing impairment.

In sum, the Veteran's hearing is not shown by audiometric 
testing to be worse than level III in the right ear and level 
II in the left ear.  The criteria for compensable rating are 
therefore not met.

An undated, incomplete audiology report from the Sarasota VA 
medical center submitted by the Veteran cannot be used for VA 
rating purposes because the report does not contain Maryland 
CNC scores.  VA regulations provide that an examination for 
hearing impairment for VA purposes must include a controlled 
speech discrimination test (Maryland CNC).  38 C.F.R. § 4.85 
(a).  No alternative method for speech discrimination is 
provided.  Hearing impairment can be calculated without 
reference to speech discrimination when the examiner 
certifies that use of the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc.    

The Board has considered the Veteran's contentions, including 
his Board hearing testimony, that he experiences severe 
hearing loss, that he wears hearing aids, and that his 
hearing loss interferes with his work.  However, the Board is 
bound by the provisions of the rating schedule and VA 
regulations in assigning a disability rating.  The rating 
schedule for hearing loss is quite specific in the type of 
testing that must be conducted and the ranges of test results 
that correspond with a particular rating.  The testing that 
was conducted in accordance with VA regulations establishes 
the Veteran's hearing loss is not of the degree of impairment 
necessary for a compensable rating.  

In conclusion, a preponderance of the evidence is against the 
claim of entitlement to a compensable disability rating.  In 
so concluding, the Board acknowledges the obvious sincerity 
of the Veteran in pursuing a higher rating.  The Board, 
however, is obligated to decide cases based on the evidence 
before it rather than on such factors.  Based on the evidence 
of record, a higher rating is not in order.

Hemorrhoids

The medical evidence of record demonstrates that the Veteran 
has large hemorrhoids with redundant tissue, warranting an 
increased disability rating of 10 percent.  

Veteran was first afforded a VA examination to determine the 
severity of his hemorrhoid condition in November 2003.  At 
that time, the Veteran reported that his main problem was 
that he felt his hemorrhoids "coming out" and often had to 
push them back in.  He also stated that he had occasional 
bleeding.  There was no indication of thrombosis or other 
problems.  An examination of the rectum showed a skin tag and 
an inactive hemorrhoid with no evidence of bleeding.

During the Veteran's October 2006 Board hearing, the Veteran 
described various problems associated with his hemorrhoid 
condition.  He explained that when he has a bowel movement, 
the hemorrhoid protrudes out and it bleeds approximately half 
of the time.  He indicated that his suffers from a lot of 
pain due to his hemorrhoids and has gone to various 
proctologists to treat the condition.

A statement from the Veteran's wife notes that the Veteran 
has suffered constantly from prolapsed hemorrhoids, which at 
times are productive of bleeding and considerable pain.

During another VA examination in June 2007, the Veteran 
denied any history of hemorrhoidectomy or incision and 
drainage for a thrombosed hemorrhoid.  The Veteran complained 
of protruding hemorrhoids that require the Veteran to 
manually push the hemorrhoid back into his rectum, as well as 
post-bowel movement bleeding that occurred approximately once 
every three weeks.  An examination revealed an external tag 
with no active tissue.

A January 2007 statement from the Veteran's private 
physician, D. K, indicates that the Veteran had been seen for 
an evaluation of rectal pain and recurrent bleeding.  An 
evaluation by anoscopy revealed large, granular prolapsing 
internal hemorrhoids.  She noted that the Veteran's recurrent 
rectal bleeding had not resulted in anemia.

The Veteran was afforded another VA examination to determine 
the severity of this condition in May 2009.  Upon 
examination, the Veteran endorsed symptoms such as anal 
itching, burning, pain and swelling.  There was no history of 
thrombosis or evidence of secondary anemia, though frequent 
bleeding was noted.  A physical examination revealed external 
tags (redundant tissue) in the anal region, but no internal 
hemorrhoids palpated on digital rectal examination.  The 
examiner found that this condition would have significant 
effects on employment by causing increased absenteeism, and 
moderate effects on the activities of daily living. 

The Veteran has consistently reported that his hemorrhoid 
protrudes and that he experiences persistent bleeding.  The 
Board notes that the Veteran is competent to report such 
observable symptomatology.  See Layno v. Brown, 6 Vet. App. 
465, 469 
(1994).  However, while VA and private medical records note 
rectal bleeding, there is no indication in the record that 
the Veteran experiences secondary anemia as a result of the 
described persistent bleeding.

In sum, the evidence demonstrates that the Veteran's 
hemorrhoids are large and productive of redundant tissue.  
However, the evidence does not show that they result in 
persistent bleeding with secondary anemia; or that they are 
accompanied by fissures.  Accordingly, the Board finds that 
the Veteran is entitled to a 10 percent disability rating, 
but not higher, for hemorrhoids.

Bilateral Pes Planus

Upon VA examination in November 2003, the Veteran indicated 
that he continued to use foot insoles to treat his condition, 
and that his feet bothered him when he worked because he had 
to stand on his feet for long periods of time.  The examiner 
noted that the Veteran came into the appointment walking 
without assistance or device.  An examination of the feet 
revealed no ulceration and no abnormality with regard to the 
Achilles tendons, which were aligned.  There was no evidence 
of pain, tenderness, or weakness on manipulation of the feet.  
The examiner reported that the Veteran did have mild flat 
feet bilaterally on weight bearing.  The Veteran's gait was 
noted to be unremarkable, and the examiner found no 
functional limitation on standing or walking.

At the Veteran's October 2006 Board hearing, he testified 
that he wore orthotics to treat his flat foot condition.  He 
also indicated that when he stood on his feet for long 
periods of time, the middle part of the arch was very 
painful.  Moreover, he stated that while the orthotics helped 
this condition, they had not completely relieved the pain.  

VA outpatient treatment records show treatment for the 
Veteran's bilateral foot condition.  In February 2007, the 
Veteran denied any parasthesia or anesthesia of his feet.  He 
was wearing apex orthoses that the Veteran stated seemed to 
be doing okay.

A private report of treatment by Dr. K dated in June 2004 
indicates that the Veteran was assessed with plantar 
fasciitis of the left foot, bursitis of the left heel, and a 
plantar calcaneal spur of the left foot.  A statement by Dr. 
K. dated in December 2006 notes that the Veteran initially 
complained of pain at the plantar aspect of both feet.  He 
recommended that the Veteran wear custom molded orthotics on 
a daily basis to alleviate the strain on the plantar fascia.  
He indicated that he continued to treat the Veteran for pain, 
and that the Veteran has moderate limitation in his ability 
to function in a normal daily pattern.

The Veteran was afforded another VA examination in June 2007.  
At that time, the Veteran reported that he was receiving 
treatment for calluses from a local podiatrist.  The examiner 
noted current symptoms of pain in the great toe bilaterally 
and in the plantar metatarsal region on the left.  There was 
evidence of abnormal weight bearing in that the Veteran had a 
small callus on the lateral aspect of the great toe and the 
base of the fifth toe bilaterally.  The Veteran also had a 
callus in the mid-metatarsal region on the plantar aspect of 
the left foot.  There was no foot edema, weakness, deformity, 
or instability, and foot range of motion was within normal 
limits.  An impression of foot calluses was noted. 

In May 2009, the Veteran was afforded another VA examination 
for his pes planus condition.  The Veteran endorsed symptoms 
of pain and swelling at the plantar aspects of the feet.  He 
also indicated he was able to stand for 15 to 30 minutes, and 
able to walk about a quarter of a mile.  It was also noted 
that the Veteran wore corrective arch inserts in his shoes.  
The examination revealed tenderness of the arches as well as 
pain on manipulation of each foot.  The weight bearing line 
was over the great toe of each foot.  There was no evidence 
of abnormal Achilles alignment, midfoot alignment, or 
pronation.  There was also no evidence of muscle atrophy or 
other foot deformity, or painful motion, swelling, weakness, 
or abnormal weight bearing.  The examiner diagnosed the 
Veteran with bilateral pes planus, and found that this 
condition would have moderate effects on the Veteran's 
ability to work and perform daily activities.

Based on the foregoing evidence, the Board has determined 
that the Veteran is entitled to a 10 percent rating, but not 
higher, for his bilateral flat foot condition.  VA 
examination revealed that the Veteran experienced tenderness 
and pain with manipulation of each foot.  Moreover, the May 
2009 examiner specifically noted that the weight-bearing line 
of each foot was over the great toe.  A moderate impact on 
the Veteran's daily functioning and ability to work have also 
been noted.  While inward bowing of the tendo achillis has 
not been noted, in the Board's opinion, the above evidence 
establishes that the Veteran's bilateral flat foot condition 
more nearly approximates the moderate disability required for 
a 10 percent disability rating. 

However, the Board has also determined a rating higher than 
10 percent is not in order, as none of the evidence suggests 
that the Veteran's bilateral pes planus more nearly 
approximates severe.  Although a small callus was noted on 
one occasion, there is no objective evidence of marked 
deformity, pain on manipulation and use accentuated, or 
swelling.  

Other Considerations

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than the ratings discussed above.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disabilities 
and that the manifestations of the disabilities are not in 
excess of those contemplated by the schedular criteria.  In 
sum, there is no indication that the average industrial 
impairment from the disabilities would be in excess of that 
contemplated by the assigned ratings.  Accordingly, the Board 
has determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to an initial compensable disability evaluation 
for bilateral hearing loss is denied.

Entitlement to an initial 10 percent rating for hemorrhoids 
is granted, subject to the criteria applicable to the payment 
of monetary benefits.

Entitlement to an initial 10 percent rating for bilateral pes 
planus is granted, subject to the criteria applicable to the 
payment of monetary benefits..



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


